Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 1 of 23 Page ID #:1148




   1   MICHAEL E. GATES, City Attorney (SBN 258446)
       BRIAN L. WILLIAMS, Sr. Trial Counsel (SBN 227948)
   2   JEMMA E. DUNN, Sr. Deputy City Attorney (SBN 256454)
   3   DANIEL S. CHA, Sr. Deputy City Attorney (SBN 260256)
       2000 Main Street, P.O. Box 190
   4   Huntington Beach, CA 92648
   5   (714) 536-5555
       FAX (714) 374-1590
   6   Email: Brian.Williams@surfcity-hb.org
              Daniel.Cha@surfcity-hb.org
   7
   8   Attorneys for Defendants
       CITY OF HUNTINGTON BEACH, BRANDON D.
   9   ROCKETT AND DANIEL M. SUBIA
  10
                            UNITED STATES DISTRICT COURT
  11
                           CENTRAL DISTRICT OF CALIFORNIA
  12
  13
       STEPHAN SHAY, an individual             )       Case No. 8:17-CV-744 AG (JCGx)
  14   NATHAN SHAY, an individual,             )
                                               )
  15                                           )       DEFENDANTS’ AMENDED
                    Plaintiffs,                )       MOTION IN LIMINE NO. 2 TO
  16                                           )
              vs.                              )       EXCLUDE EVIDENCE OF
  17                                           )       OUTCOME OF PLAINTIFFS’
  18   CITY OF HUNTINGTON BEACH, a ))                  CRIMINAL PROCEEDINGS,
       public entity, OFFICER BRANDON D. )             OTHER THAN FACT OF
  19   ROCKETT #422090, as an individual )             CONVICTION OF STEPHAN SHAY
                                               )
  20   and a peace officer, OFFICER DANIEL )
       M. SUBIA #421221, as an individual )            DATE: October 22, 2018
  21   and a peace officer and DOES 1 through ))       TIME: 8:30 a.m.
  22   10, inclusive,                          )       CTRM: 10D
                                               )
  23                                           )
                    Defendants.                )
  24
  25
  26   ///
  27   ///
  28   ///


                                                   1
       189605.doc
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 2 of 23 Page ID #:1149




   1           TO THE CLERK OF THE COURT, AND ALL PARTIES BY AND
   2   THROUGH THEIR COUNSEL OF RECORD:
   3           PLEASE TAKE NOTICE that on October 22, 2018 at 8:30 a.m., or as soon
   4   thereafter as counsel may be heard in Courtroom 10D of the above-entitled Court,
   5   located at 41 West Fourth Street, Santa Ana, California, Defendants CITY OF
   6   HUNTINGTON BEACH, BRANDON D. ROCKETT, and DANIEL M. SUBIA
   7   (collectively “Defendants”), hereby move the Court in limine for an Order excluding
   8   from trial any argument regarding, reference to, or introduction of, any testimony,
   9   documents, or other evidence regarding the outcome of Plaintiffs’ criminal
  10   proceedings arising from the subject incident, other than the fact of Stephan Shay’s
  11   conviction.
  12           This Motion is based upon this Notice, the Memorandum of Points and
  13   Authorities attached hereto, the Declaration of Daniel S. Cha (hereinafter “Cha
  14   Decl.”) with Exhibits, upon all documents on file in this case, and upon such oral
  15   and documentary evidence that may be received and considered by this Court when
  16   ruling on this Motion.
  17           This Motion is brought following the conference of counsel pursuant to Local
  18   Rule 7-3, which began on August 22, 2018, and which included follow-up email
  19   communications between the parties’ counsel.
  20
  21   DATED:        October 8, 2018          MICHAEL E. GATES, City Attorney
  22
  23                                    By: ______/s/____________________________
                                            Daniel S. Cha, Sr. Deputy City Attorney,
  24
                                            Attorney for Defendants,
  25                                        CITY OF HUNTINGTON BEACH,
  26                                        BRANDON D. ROCKETT and DANIEL M.
                                            SUBIA
  27
  28


                                                 2
       189605.doc
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 3 of 23 Page ID #:1150




   1                  MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.      INTRODUCTION.
   3           This action arises out of a January 13, 2016 traffic stop of Plaintiff Nathan
   4   Shay (hereinafter “Nathan”) by Defendant Huntington Beach Police Officers
   5   Brandon Rockett and Daniel Subia. During the course of an investigation into a
   6   potential DUI violation, Nathan’s brother Plaintiff Stephan Shay (hereinafter
   7   “Stephan”) ran up to the scene. Eventually, Stephan and Nathan were arrested.
   8   Plaintiffs claimed Rockett and Subia used excessive force and that they were subject
   9   to unlawful search-and-seizure, among other related claims.
  10           On September 25, 2018, this Court granted in part Defendants’ Motion for
  11   Summary Judgment. This Court’s order recognized qualified immunity for the
  12   Defendants on Plaintiffs’ excessive force claims, First Amendment claims, and
  13   equal protection claims – thus, trial will proceed solely on Plaintiffs’ search-and-
  14   seizure related claims.
  15           In a nutshell, the fact of Stephan’s conviction for violation of Penal Code §
  16   415(2) is relevant for all the reasons set forth in Defendants’ pending summary
  17   judgment papers. However, the subsequent dismissals of Plaintiffs’ criminal
  18   proceedings arising out of the incident are irrelevant and subject to exclusion under
  19   Federal Rule of Evidence 403.
  20   II.     STATEMENT OF RELEVANT FACTS AND PROCEDURAL
  21           HISTORY.
  22           For the sake of brevity, Defendants will not reiterate all facts involved in this
  23   action, but Defendants refer the Court to Section II of Defendants’ Motion in Limine
  24   No. 1 for a fuller statement of the facts and disputes at issue.
  25           As a result of the incident, the Orange County District Attorney’s Office
  26   charged Stephan with a violation of Penal Code § 148(a)(1) – resisting, delaying, or
  27   obstructing a peace officer. On October 12, 2016, Stephan reached an agreement
  28   with the Orange County District Attorney’s Office for a deferred entry of judgment:


                                                    3
       189605.doc
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 4 of 23 Page ID #:1151




   1        Stephan agreed to plead guilty to an added count for violation of Penal Code
   2         § 415(2) and, within 90 days of the entry of the plea, to complete an
             educational program, pay the costs and fees of the program, commit no new
   3         law violations, provide a DNA sample, waiver of his right to withdraw
   4         consent related to his DNA sample.
            The District Attorney’s Office, in return, agreed to immediately dismiss the
   5
             count for violation of Penal Code § 148(a)(1), and to move to allow Plaintiff,
   6         upon the successful completion of his obligations, to withdraw the guilty plea
   7         and for dismissal of the count for violation of Penal Code § 415(2).
             On that same date, Stephan appeared before the criminal court and pleaded
   8
       guilty to the count for violation of Penal Code § 415(2). The criminal court found a
   9
       factual basis for, and accepted, the plea of guilty. Pursuant to the deferred entry of
  10
       judgment agreement, imposition of sentence was postponed until January 10, 2017.
  11
       On January 10, 2017, pursuant to the terms of the deferred entry of judgment
  12
       agreement, Stephan’s motion to withdraw his guilty plea was granted, and the count
  13
       for violation of Penal Code § 415(2) was dismissed1.
  14
               Nathan was issued a citation and notice to appear when he was released on
  15
       the date of the incident, with regard to the speeding violation the officers had
  16
       initially observed. On May 26, 2016, Nathan’s counsel filed a demurrer/request for
  17
       verified complaint on the ground that the citation and notice to appear was issued on
  18
       a judicial council form that was two months out-of-date as of the date of the
  19
       incident. Cha Decl. at ¶ 2-3, Exhibit “A” [Nathan’s Demurrer in Speeding Case],
  20
       Exhibit “B” [Docket re: OCSC Case No. HB3116914]. The state court sustained the
  21
       demurrer with leave to amend. Exhibit “B”. No amended or verified complaint was
  22
       filed, and the matter was dismissed on June 6, 2016. Exhibit “B”.
  23
       ///
  24
       ///
  25
       ///
  26
  27
  28   1
        Documents reflecting the foregoing were submitted on summary judgment, and
       Plaintiffs did not dispute any of these facts.

                                                  4
       189605.doc
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 5 of 23 Page ID #:1152




   1   III.    THE COURT HAS THE POWER TO GRANT THIS MOTION IN
   2           LIMINE BASED UPON ITS INHERENT POWER TO MANAGE THE
   3           COURSE OF TRIALS.
   4           Motions in limine are recognized as a proper pretrial request, both in practice
   5   and in case law. Ohler v. United States, 529 U.S. 753, 758 (2000); United States v.
   6   Cook, 608 F.2d 1175, 1186 (9th Cir. 1979). Authority for these motions is also
   7   derived from the Court’s inherent power to manage the course of trials. Luce v.
   8   United States, 469 U.S. 38, 41 (1984). Indeed, this very Court has recognized the
   9   propriety of motions in limine to “resolve highly sensitive issues before the ‘bell is
  10   rung’ in front of a jury....” Mixed Chicks LLC v. Sally Beauty Supply LLC, 879
  11   F.Supp.2d 1093, 1094 (C.D. Cal. 2012).
  12   IV.     DEFENDANTS ARE NOT LIABLE FOR DAMAGES THAT
  13           ACCRUED TO PLAINTIFFS AS A RESULT OF CRIMINAL
  14           PROCEEDINGS, BECAUSE PLAINTIFFS HAVE NOT ALLEGED
  15           MALICIOUS PROSECUTION.
  16           In Wallace v. Kato, 549 U.S. 384 (2007), the Supreme Court set forth the
  17   distinction between damages for false arrest and damages for malicious prosecution:
  18           If there is a false arrest claim, damages for that claim cover the time
               of detention up until issuance of process or arraignment, but not more.
  19
               From that point on, any damages recoverable must be based on a
  20           malicious prosecution claim and on the wrongful use of judicial
  21           process rather than detention itself.
       Id. at 389-90 (internal quotations omitted).
  22
               Therefore, damages related to Plaintiffs’ arrests is cut off after their respective
  23
       releases from custody, and do not include damages caused by the subsequent
  24
       initiation and filing of their criminal proceedings. Furthermore, with regard to
  25
       Stephan, whose criminal case was initiated by a criminal complaint filed by the
  26
       District Attorney’s office, there is a further break in the chain of causation. Smiddy
  27
       v. Varney, 665 F.2d 261, 266 (9th Cir. 1981) (“Filing of a criminal complaint
  28
       immunizes investigating officers... from damages suffered thereafter because it is

                                                    5
       189605.doc
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 6 of 23 Page ID #:1153




   1   presumed that the prosecutor filing the complaint exercised independent judgment in
   2   determining that probable cause for an accused’s arrest exists at that time.”).
   3           Neither Plaintiff has ever alleged a malicious prosecution claim.
   4   Accordingly, Plaintiffs’ damages cannot include any component of damages
   5   stemming from their respective criminal prosecutions.
   6   V.      THE SUBSEQUENT DISMISSALS OF PLAINTIFFS’ CRIMINAL
   7           PROCEEDINGS, OTHER THAN THE FACT OF STEPHAN’S
   8           CONVICTION, ARE IRRELEVANT.
   9           As noted above, pursuant to this Court’s order granting in part Defendants’
  10   Motion for Summary Judgment, the only claims that remain to be tried are search-
  11   and-seizure claims arising under the Fourth Amendment. In order for proffered
  12   evidence to be relevant, it must have some “tendency to make the existence of any
  13   fact that is of consequence to the determination of the action more probable or less
  14   probable than it would be without the evidence.” Fed.R.Evid. 401. Whether a
  15   Fourth Amendment violation occurred “turns on an objective assessment of the
  16   officer’s actions in light of the facts and circumstances confronting him at the
  17   time....” Scott v. United States, 436 U.S. 128, 138 (1978) (emphasis added);
  18   Graham v. Connor, 490 U.S. 386, 396 (1989).
  19           Whether [an] arrest was constitutionally valid depends in turn upon
  20           whether, at the moment the arrest was made, the officers had
  21           probable cause to make it – whether at that moment the facts and
  22           circumstances within their knowledge and of which they had
  23           reasonably trustworthy information were sufficient to warrant a
  24           prudent man in believing that the petitioner had committed or was
  25           committing an offense.
  26   Beck v. Ohio, 379 U.S. 89, 91 (1964) (emphasis added).
  27           Accordingly, the Ninth Circuit has repeatedly held that the subsequent
  28   dismissals of criminal proceedings do not have a tendency to make the existence of


                                                  6
       189605.doc
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 7 of 23 Page ID #:1154




   1   probable cause at the time of arrest more or less likely. De Anda v. City of Long
   2   Beach, 7 F.3d 1418, 1422-23 (9th Cir. 1993); Heath v. Cast, 813 F.2d 254, 260 (9th
   3   Cir. 1987). Accordingly, on the basis of relevancy alone, the ultimate dismissals of
   4   Plaintiffs’ subsequent criminal proceedings should be excluded from evidence.
   5   VI.     THE SUBSEQUENT DISMISSALS ARE SUBJECT TO EXCLUSION
   6           UNDER FEDERAL RULE OF EVIDENCE 403.
   7           Evidence of the subsequent dismissals of Plaintiffs’ criminal proceedings lack
   8   any substantial probative value, for the reasons set forth above. In addition to this
   9   fundamental lack of relevance, such evidence is subject to exclusion also because
  10   this non-existent probative value is necessarily “substantially outweighed by a
  11   danger of one or more of the following: unfair prejudice, confusing the issues,
  12   misleading the jury, undue delay, [or] wasting time....” Fed.R.Evid. 403. “‘Unfair
  13   prejudice’ within [the rule’s] context means an undue tendency to suggest decision
  14   on an improper basis.” Cohn v. Papke, 655 F.2d 191, 194 (9th Cir. 1981).
  15           With regard to Stephan’s dismissal pursuant to his deferred entry of judgment
  16   agreement with prosecutors, allowing such evidence in will confuse and mislead the
  17   jury into considering the propriety and appropriateness of Stephan’s treatment by
  18   the District Attorney’s office. It would also cause undue delay and waste time as the
  19   parties would expend unnecessary time eliciting evidence providing context for the
  20   circumstances, meaning, and motivations for the deferred entry of judgment
  21   agreement and dismissal.
  22           With regard to Nathan’s dismissal, the potential morass is even deeper. As
  23   set forth above, Nathan’s criminal proceeding was dismissed because a judicial
  24   council form was out of date by two months. This will confuse and mislead the jury
  25   into considering the impropriety of the use of an outdated form, rather than focusing
  26   on whether the facts and circumstances at the scene justified Defendants’ actions
  27   under the Fourth Amendment. Moreover, time will be wasted and undue delay will
  28


                                                  7
       189605.doc
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 8 of 23 Page ID #:1155




   1   be caused by presenting evidence regarding fine points of criminal/traffic
   2   enforcement procedure, judicial council forms, etc.
   3           Again, in light of the lack of probative value of such evidence, it is subject to
   4   exclusion under Federal Rule of Evidence 403. Heath, 813 F.2d at 260 (affirming
   5   exclusion of evidence of dismissal of criminal charges under Federal Rule of
   6   Evidence 403).
   7   V.      CONCLUSION.
   8           Based on the foregoing reasons, Defendants respectfully request that this
   9   Court grant Defendants’ Motion in Limine No. 2 in its entirety.
  10
  11   DATED:        October 8, 2018            MICHAEL E. GATES, City Attorney
  12
  13                                      By: ____/s/______________________________
                                              Daniel S. Cha, Sr. Deputy City Attorney,
  14
                                              Attorney for Defendants,
  15                                          CITY OF HUNTINGTON BEACH,
  16                                          BRANDON D. ROCKETT and DANIEL M.
                                              SUBIA
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                    8
       189605.doc
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 9 of 23 Page ID #:1156




   1                          DECLARATION OF DANIEL S. CHA
   2           I, Daniel S. Cha, hereby declare the following:
   3           1.     I am an attorney at the Office of the City Attorney for the City of
   4   Huntington Beach, attorneys for Defendants CITY OF HUNTINGTON BEACH,
   5   BRANDON D. ROCKETT and DANIEL M. SUBIA. The following is within my
   6   own personal knowledge, and if called upon to testify I could and would
   7   competently testify thereto.
   8           2.    Attached hereto and incorporated herein by reference as Exhibit “A” is
   9   a true and correct copy of the Demurrer filed on behalf of Plaintiff Nathan Shay in
  10   OCSC Case No. HB3116914.
  11           3.    Attached hereto and incorporated herein by reference as Exhibit “B” is
  12   a true and correct copy of the online docket available from the Orange County
  13   Superior Court website for OCSC Case No. HB3116914.
  14
  15           I declare under penalty of perjury of the laws of the United States and the
  16   State of California that the foregoing is true and correct.
  17           Executed this 8th day of October, 2018, at Huntington Beach, California.
  18
  19                                            /s/
  20                                           Daniel S. Cha
  21
  22
  23
  24
  25
  26
  27
  28


                                                      9
       189605.doc
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 10 of 23 Page ID #:1157




       R. Allen Baylis           Bar No. 194496                 F!LED
                                                     SUPERIOR COURT OF CALIFORNIA
   l   9042 Garfield Ave., Suite 202                      COUNTY OF ORANGE
       Huntington Beach, CA92646                         WESTJUSTICF.CENTER
   2   Voice: (714) 962-0915
   3
       Fax: ( 714) 962-0930                                  MAY 2 6 2016          ~
       Attorney for Defendant                         ALAN CARLSON. Clo.'k ol lhe Court
   4                                                        ~~1~
                                                      SY:    L MOj!ptrl     , DEPUTY
   5

   6

   7
                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
   8
                                 COUNTY OF ORANGE
   9

  10   PEOPLE OF THE STATE OF                No. HB3116914
       CALIFORNIA
  11                                         DEMURRER TO COMPLAINT AND
       PLAINTIFF                             REQUEST FOR VERIFIED COMPLAINT
  12

  13   v.                                    Penal Code§§ 1002 ; 1004(2);
                                             1006, Vehicle Code§ 40513(b),
  14   NATHAN ALLEN SHAY                     CRC 4.103(a)
  15   DEFENDANT                             Date: 5/26/16
  16                                         Time : 8:30
                                             Dept . :w7
  17

  18

  19

  20        TO THE ABOVE ENTITLED COURT and DISTRICT ATTORNEY :
  21               PLEASE TAKE NOTICE that pursuant to, California Penal
  22   Code § 1006, Defendant hereby requests that hearing on this
  23   demurrer take place immediately, or as soon as the Court ' s and
  24   Counsel's schedule's allow . Pursuant to Penal Code §1004 the
  25   Defendant hereby demurrers to Citation number HB3116914 ,                    (copy
  26   attached) filed as an accusatory pleading in this court on the
  21   grounds that the facts stated do not constitute a public offense
  20   within the meaning of California Penal Code §1004(2), to wit :



                                     DEMURRER
                                     Page 1 of 7                              EXHIBIT A
                                        10
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 11 of 23 Page ID #:1158




   1   The citation is not on a form approved by the Judicial Council
   2   as required by Vehicle Code§40513(b) . Said Notice to Appear
   3   fails to meet the requirements set out in the Judicial Council's
   4   instructions Notice to Appear and Related Forms (form TR- INST)
   5   as mandated pursuant to California Rules of Court, Rule
   6   4 . 103(a) . Additionally, Due to the forgoing , said Notice to
   1   Appear does not constitute a verified complaint. Defendant
   8   intends to plead not - guilty, and therefore is entitled to
   9   request a verified complaint pursuant to Vehicle Code    §   40513{a)
  10

  11             This Demurrer is based upon the citation, the
  12   accompanying memorandum of points and authorities , the Court
  13   documents and records in this case and the evidence and argument
  14   to be presented at hearing.
  15

  16
            Dated : May 26 . 2016
  17
                                                   Attorney
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




                                     DEMURRER
                                     Page 2 o! 7                 EXHIBIT A
                                        11
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 12 of 23 Page ID #:1159




   1                               STATEMENT OF FACTS

   2

   3         On Jan . 13, 2016     , Defendant was detained by a peace
    4   officer and served with a NOTICE TO APPEAR , Citation Numbe r
    5   HB3116914 . The NOTICE TO APPEAR was issued on Judicial Council
    6   form TR-130 with a revision date of January 2, 2004 and f iled
    1   with the court pursuant to Vehicle Code§ 40513(a). A copy of
    8   the c i tation is attached hereto as an exhibit .
    9

   10                  MEMORANDUM OF POINTS AND AUTHORITIES

   11

   12                                       I
         DEFENDANTrS DEMURRER MUST BE HEARD IMMEDIATELY , OR FOR AS SOON
   13
                         AS THE ENDS OF JUSTICE REQUIRE


   15        Penal Code § 1002 :
               The only pleading on the part of the defendant is
   16          either a demurrer or a p l ea.
   17

   18        Penal Code § 1006
               Upon the demurrer being fi l ed, the argument upon
   19
               the objections presented thereby must be heard
   20          immediately , unless for exceptional cause shown ,
               the court shall grant a continuance . Such
   21          continuance shall be for no longer time than the
               ends of justice require, and the court shall enter
   22
               in its minutes the facts requiring it .
   23

   24                                       II
   25    THE ACCUSATORY PLEADING [CITATION] IS NOT A COMPLAINT TO WHICH
                  THE DEFENDANT MAY ENTER A PLEA OF NOT GUILTY .
   26

   27
                  In this traffic infraction matter the NOTICE TO APPEAR
   28
        (Judicial Council Form TR- 130) is the "complaint" pursuant to


                                        DEMURRER
                                        Pa9e 3 o! 7               EXHIBIT A
                                          12
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 13 of 23 Page ID #:1160




    l   Vehicle Code§ 40513(a), to wh ich the defendant may enter a plea
    2   of "guilty" or "nolo contendere.n If the Notice to Appear is on
    3   a form approved by the Judicial Council, it constitutes a
    4   complaint to which the defendant may enter a plea of not guilty .
    s        Vehicle Code §40500(b) states "The Judicial Council shall
    6   prescribe the form of the notice to appear . "
    7

    9

    9        It should be further noted that The California Judicial
   10   Council form TR-INST NOTICE TO APPEAR AND RELATED FORMS revised
   11   June 26, 2015 section 3.010 specifically states "Law enforcement
   12   must use th• revised Notice to Appear form by the effective data

   13   of the revised form adopted by the Judicial Council ." Pursuant
   14   to subsection (b), "The Judicial Council adopted forms ... TR-130,
   15   effective Jun e 26, 2015, with implementation as soon as
   16   reasonably possible , but no later than November 15 , 2015. "
   17   (Excerpt of TR-INST attached hereto, entire document available
   19   at: www.courts.ca.gov/documents/trinst.pdf ) Therefore , the
   19   Notice to Appear filed in this case with a violation date of
   20    Jan . 13, 2016 , and a revision date of January 2, 2004    is
   21   not on a form approved by the judicial .
   22

   23        The TR-INST is published by the Judicial Council on its
   24   website, and is easily accessible for use by law enforcement,
   2s   the courts , and the general public. In fact, compliance with the
   26   instructions set out in TR-INST is mandatory.
   27

   20        California Rules of Court, Rule 4.103 (a) states as follows:



                                      DEMURRER
                                     Paqe 4 of 7                   EXHIBIT A
                                       13
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 14 of 23 Page ID #:1161




             Rule 4 . 103 . Notice to appear forms
    1
             (a) Traffic offenses
    2
               A printed or electronic notice to appear that is
    3          issued for any violation of the Vehicle Code other
               than a felony o r for a violation of an ordinance
    4          of a city or county relating to traffic offenses
               must be prepared and filed with the court on
    5
               Automated Traffic Enforcement System Notice to
    6          Appear (form TR - 115), Traf~ic/Nontraffic Notice to
               Appear (form TR-130 ) , Electronic
    7          Traffi c/Non traffi c Notice to Appear ( 4-inch
               f o rmat) (form TR- 135 ) , or Electronic
    8
               Traffic/ Nontraffic Notice t o Appea r (3-i nch
    9
               format) (form TR-145), and must comply with the
               requirements in the current version of the
  10           Judicial Council ' s instructions , Notice to Appear
               a.n d Reiated Forms (form TR-INST) .
   11

   12        Ca l ifornia Rules of Court, Rule 4.2. states as follows :

  13           The Cr i minal Rules app l y to all criminal cases in
               the superior courts unless otherwise provided by a
   14          statute or rule in the California Rules of Court .
   15

   16        Therefore , this court has neither reason nor legal
   17   authority to deviate fr om the Judicial Council's requirements.
   18   Should a peace officer , as in this case , fail to comply with the
   19   statutory r e quirements , the trial court must h onor a defendant ' s
   20   request that a proper verified complaint be filed prior to
   21   entering a plea. The legislative purposes of Vehicle Code      §
   22   40513(a) are frustrated if they are not followed by the courts .
   23

   24                                   III
  25
            IF THE CITATION IS NOT ON A FORM APPROVED BY THE JUDICIAL
                   COUNCIL , A VERIFIED COMPLAINT MUST BE FILED
  26

  27
             Vehicle Code   §   40513 reads in pertinent part :
  28




                                        DEMURRER
                                        Page   ~   of 7            EXHIBIT A
                                          14
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 15 of 23 Page ID #:1162




                  (a) Whenever written notice to appear has been
    1
                  prepared , delivered, and filed with the court , an
    2             exact and leqible duplicate copy of the notice
                  when filed with the maqistrate, in lieu of a
    3             verified complaint , shall constitute a complaint
                  to which the defendant may plead " guilty" or " nolo
    4
                  contendere ."

                   If , however , the defendant violates his or her
    6              promise to appear in court or does not deposit
                   lawful bail, o r pleads other than " quilty" or
    7
                   " nolo contendere" to the offense cha.rqed , a
    8
                   complaint shall be filed that shall conform to
                   Chapter 2 (commencing with Section 948) of Title 5
    9              of Part 2 of the Penal Code , which shall be deemed
                   to be an original complaint, and thereafter
   10
                   proceedings shall be had as provided by law,
   11
                   except tha t a defendant may , by an agreement in
                   writing, subscribed by him or her and filed with
   12              the court, waive the filing o f a verified
                   complaint and elect that the prosecution may
   13
                   proceed upon a written notice to appear.
   14
                    {bl Notwithstanding subdivision (a) , whenever the
   15              written notice to appear has been prepared on a
                   form approved by the Judicial Council , an exact
   16              and legible duplicate copy of the notice when
   17              filed with the maqistrate shall constitute a
                   complaint to which the defendant may enter a plea
   18              and, if the notice to appear is verified, upon
                   which a warrant may be issued. If the notice to
   19
                   appear is not verified , the defendant may, at the
   20              time of arraignment , r equest that a verified
                   complaint be filed ....
   21

   22
                 The defendant may not enter a plea of not guilty to an a
   23
        charge filed on a Notice to Appear that is not app roved by the
   24
        Judicial Council , pursuant to §40513{a) . The defendant may, and
   25
        here by does, request that a verif ied complaint be filed in this
   26
        case .
   27
                                   CONCLUSION/ARGUMENT
   28




                                         DEMURRER
                                         Page 6 of 7                  EXHIBIT A
                                           15
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 16 of 23 Page ID #:1163




            This demurrer must be sustained . The citation which
    2   constitutes the accusatory pleading/complaint herein is fatally
    3   defective in that the required subscription "under penalty of
    4   perjury' is undated. The fact that the notice to appear filed in
    5   this case fai ls to comply with the lawful requirements as cited
    6   above is irrefutable and indisputable.        The date is required,
    1   and is simply not present.
    8

    9        In any event, should the Court decline to sustain the
   io   demurrer, the Defendant must be allowed to, and hereby does
   11   request that a properly verified complaint be filed prior to
   12   entering a plea of not guilty pursuant to Penal Code§ 40513(b).
   13

   14        Date:May 26, 2016                     Respectfu lly submitted,
   15

   16
                                              By: R. All en Baylis
   17                                         Atlorney for Defendant
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28




                                     DEMURRER
                                     Page 7 of 7                     EXHIBIT A
                                       16
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 17 of 23 Page ID #:1164
                                                                                                      COURT COPY
                                                                                            0 NON·TRAFFIC




                                                                                                 01.CCIOENT
                                                                                                 0 COHT. ISSUED

                                                                                                         :w
                                                                                  UGHT                            ~
                                                                                   OAWN DAY        DUSK~          .S




            >Wi!E OF ARRESTINO OFA~. IF OIFFEREHT TKAH ABOVE.                             sEldJl f            UNIT t
                           WHAT TO DO: FOLlOW THE INSTRUCTIONS ON THI: REVERSE

                                                                                                                       I "
                                                                                                                       CJ

            CBEFORE A JlJOOe OA Cl.EAK Of M WEST JUSTICE CEHTCR, 8141 131H ST., WESTMINSTER, CA 92ee:J                 w
           0 JVVENLE COURT W1Tl1 PARENT AHO DRIVERS LICENSE                                            ~
             341 THE CITY DRIVE ORANGE CALIFORNIA P2813-15119
           0 JUVENILES TO BE NO'TIFIEO PA.RENTS INFO. SEE REVERSE 8lDE
           ..-...~~~~~~~~~~~~~~~~~~~~~~--t(j')
                                                                                                       ~
             DA.TE


           ~O~~~--~-=:;:;;.ms-~~~~~~~~~--~....-:;__~AT~l~.~;.;;..;.;A_M_
                                                                     . ~--1 ~
                                                                                                                       c..o
            0                                                                                                          .i:::a




                                   :1111111111111111111111
           Juclcttl ~ of CUlomll Form
                                                    HB3116914                                                EXHIBIT A
                                                                                                              R! l'!V!RH
                                                                17
           Reov. 01.0HM (Vll'I. Code, ti 4~) . '40i51:1(b), 40522, 40900; Pw\.   ~.   t 9S3.9)                /     TMJO
                                                                                                      - - - - - --- -
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 18 of 23 Page ID #:1165




         Rule 4.102 amended effective January 1, 2016; adopted as rule 850 effective January 1, 1965;
         previously renumbered as role 4. 102 and amended effective January 1, 2001; previously
         amended effective January 1, 1970, January 1, 1971, July 1, 1972, January 1, 1973, January 1,
         1974, July 1, 1975, July 1, 1979, July 1, 1980, July 1, 1981, January 1, 1983, July 1, 1984, July 1,
         1986, January 1, 1989, January l, 1990, January 1, 1993, January 1, 1995, January 1, 1997,
         July 1, 2004, January 1, 2007, and July 1, 2013.

         Rule 4.103. Notice to appear forms

         (a)   Traffic offenses

               A printed or electronic notice to appear that is issued for any violation of the
               Vehicle Code other than a felony or for a violation of an ordinance of a city or
               county relating to traffic offenses must be prepared and filed with the court on
               Automated Traffic Enforcement System Notice to Appear (form TR-115),
               Traffic/Nontraffic Notice to Appear (form TR-130), Electronic Traffic/Nontraffic
               Notice to Appear (4-inch format) (form TR-135), or Electronic Traffic!Nontraffic
               Notice to Appear (3-inch format) (form TR-145), and must comply with the
               requirements in the current version of the Judicial Council's instructions, Notice to
               Appear and Related Forms (form TR-INST).

         (b)   Nontraffic offenses

               A notice to appear issued for a nontraffic infraction or misdemeanor offense that is
               prepared on Nontraffic Notice to Appear (form TR-120), Traffic/Nontraffic Notice
               to Appear (form TR-130), Electronic Traffic/Nontraffic Notice to Appear (4-inch
               format) (form TR-135), or Electronic Traffic/Nontraffic Notice to Appear (3-inch
               format) (form TR-145), and that complies with the requirements in the current
               version of the Judicial Council's instructions, Notice to Appear and Related Forms
               (form TR-INST), may be flied with the court and serve as a complaint as provided
               in Penal Code section 853.9 or 959. I .

         (c)   Corrections

               Corrections to citations previously issued on Continuation ofNotice to Appear
               (form TR- I 06), Continuation of Citation (form TR- I 08), Automated Traffic
               Enforcement System Notice to Appear (form TR-115), Nontraffic Notice to Appear
               (form TR-120), Traffic/Nontraffic Notice to Appear (form TR-130), Electronic
               Traffic/Nontraffic Notice to Appear (4-inch format) (form TR-135), or Electronic
               Traffic/Nontraffic Notice to Appear (3-inch format) (form TR-145) must be made
               on a Notice of Correction and Proof ofService (form TR- I 00).

         (d)   Electronic citation forms

               A law enforcement agency that uses an electronic citation device to issue notice to
               appear citations on the Judicial Council's Electronic Traffic!Nontraffic Notice to




                                                          4                                   EXHIBIT A
                                                       18
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 19 of 23 Page ID #:1166




                   TR-INST, NOTICE TO APPEAR AND RELATED F RMS
                              Revised Effective June 26, 20 I5




                                                                  I
                                                                  I
                                                                  I.
                                                                  I

                                                                  '




                         JUDICIAL COUNCD., OF CAL1FORNIA
                                 455 Golden Gate Avenue
                           San Francisco, California 94102-3688




                                                                      EXHIBIT A
                                          19
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 20 of 23 Page ID #:1167




         1.040. Electronic Notice to Appear
         a) The electronic Notice to Appear issued on either fonn TR-135, Ele tro ic
                                                                                    jJI
            Traffic/Nontraffic Notice to Appear (4-inch format) or form TR-14 , Electronic
            Traffic/Nontraffic Notice lo Appear (3-inch fonnat), eliminates tho~e citation-
            processing problems caused by the illegibility of handwritt~n infon!tntiqn. The use of
            an electronic Notice to Appear also reduces the amount of in format on that must be
            entered into law enforcement and court computer systems.
                                                                                      I
         b) A court is authorized to receive and file a Notice to Appear in an el ctronic fonn if all
            of the following conditions arc mct: 3                                       I
                     I)   The infonnation is on a form approved by the Judicial       unt il.
                    2)    The Notice to Appear is transmitted to the court by a lal enforcement
                          agency .                                                  I I
                    3)    The court has the facil ity to electronically store the infoJmadon for the
                          statutory period of record retention.                          I
                    4)    The court has the ability to reproduce the Notice to App ar in physical
                          fonn upon the demand and payment of the reproduction cos&.
         c) Requirements for citations issued by an electronic citation device o foJm TR-135 or
             form TR-145 that differ from those for preprinted citations arc spec' tied below where
             necessary.


         1.050. Notice of Corre.ct/on and Proof of Service                               I
         Form TR-I 00, Notice of Correction and Proof ofService, must be used for any corrections
         to the original Notice to Appear citation.4 (See Appendix A.)            i
                                                                                         I
         Chapter 2 AUTHORITY TO PRESCRIBE FORMAT

          2.010. Jud/els/ Council
         a) The Judicial Council has adopted five forms for the Notice to Appe :
                     I)   Form TR-115, Automated Traffic Enforcement System Jot ice to Appear,5
                          to be used in conjunction with violations of sections 22'Js 1, Q1453, and
                          2210 I recorded by an automated traffic enforcement system. (See
                          Appendix D.)

                    2)    Form TR-120, Nontraffic Notice to Appear,6 to be used or ~lolntions
                          other than traffic offenses. (Sec Appendix E.)


         3
          Pcr Pen. Code,§ 959.1 .
         4
          Per Vch. Code,§ 40SOS .
         5
          Per Vch. Code,§ 40518.
         'Per Pen. Code,§ 853 .9.
                                                         2

                                                                                                EXHIBIT A
                                                      20
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 21 of 23 Page ID #:1168




                    3)    Form TR-130, Traffic/Nontraffic Notice to Appear,1 to e uskd for both
                          infraction and misdemeanor offenses. (See Appendix F.         I
                    4)    Forms TR-135 and TR-145 8 to be used for both infracti n and
                          misdemeanor offenses. (See Appendix G and Appendix .) (-- computcr-


                                                                                   i
                          generated paper citation is issued to the defendant at the time of arrest and
                          a copy is filed with the court either electronically when ermitted or as a
                          paper copy.                                                   I
            Notice 10 Appear forms . (See Appendix B.)                             !
         b) Form TR-106, Continuation ofNotice to Appear, and form TR- 108 Continua/ion of
            Citation, are intended for use in conjunction with Nontraffic and T. rffiYNontraffic
                                                                                     I
         c) The Judicial Council has not adopted a form for, nor established gui elines governing,
             the followin~ : (I) parking citations, (2) arrest/booking reports, and 3) ~ourt bail
             courtesy notices.                                                          I

                                                                                        I
                                                                                        '
         Chapter 3 REVISION DATES                                                       ~

          3.010. Judicial Council                                                    !
         a) Periodically, the Judicial Council will adopt revisions of Notice to ppear   forms.
             Law enforcement must use the revised Notice to Appea r form           Jy1
                                                                                   thc effective
             date of the revised form adopted by the Judicial Council. (See ectibn 6.030 for
             exception.) Depending on changes in statutory requirements, effec ive ~ates are
             established to allow Jaw enforcement as much time as possible to d~pleie any existing
             supplies of the old fonn, print and disseminate new forms, and, if lecessary, develop
             new procedures and train personnel regarding the revisions.             I
                                                                                        I
         b) The council adopted forms TR-135 and TR-145 and revised forms fR-115, TR-120,
            and TR-130, effective June 26, 2015, with implementation as soon as reasonably
            possible, but no later than November 15, 2015. The council adopted forms TR- I00,
            TR-I 06, and TR- t 08 with an effective date of January 1, ·2004.


         Chapter 4 FORM SPECIFICATIONS

          4.010. Required Copies
         The arresting officer must prepare the Notice to Appear form, at a mi~murti , in triplicate
         with a copy delivered to the court and the issuing agency for Vehicle llode ~ iolations 8
         and in duplicate for all other violations.9 The copy of the citation issued to 1the arrested
         person must include all of the information on the copy of the citation fi'ed with the court,
         including any signature for the defendant's promise to appear. 10 Befor~ pritlting or
         programming Notice to Appear forms, law enforcement agencies shoufd co:ntact their
         local court to determine if there are any local requirements for the cou 's case
         management system.

         7
          Per Veh. Code, §§ 40500(b), 40513(b), 40522, and Pen. Code, § 853.9.
         1
          Per Vch. Code, §§ 40500(0) nnd 40506.
         9l>er Pen. Code,§ 853 .6.
         10
           Per Yeh. Code,§ 40505 .
                                                            3

                                                                                            EXHIBIT A
                                                         21
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 22 of 23 Page ID #:1169




                                                                 EXHIBIT B
                                       22
Case 8:17-cv-00744-AG-ADS Document 64 Filed 10/08/18 Page 23 of 23 Page ID #:1170




                                                                 EXHIBIT B
                                       23
